THE FUTURE DIMENSIONS VARIABLE ANNUITY A FLEXIBLE PREMIUM DEFERRED COMBINATION FIXED AND VARIABLE ANNUITY CONTRACT issued by Security Life of Denver Insurance Company and its Security Life Separate Account S-A1 Supplement Dated May 16, 2013 This supplement updates and amends certain information contained in your Contract prospectus and Statement of Additional Information, each dated October 1, 2004, and subsequent supplements thereto. Please read it carefully and keep it with your Contract prospectus and Statement of Additional Information for future reference . NOTICE OF AND INFORMATION ABOUT AN UPCOMING FUND SUBSTITUTION The following information only affects you if you currently invest in or plan to invest in the Subaccount that corresponds to the Fidelity ® VIP Contrafund ® Portfolio. On April 12, 2013, the Securities and Exchange Commission issued an order to permit the Security Life of Denver Insurance Company and its Security Life Separate Account S-A1 to replace, effective on or about July 12, 2013 (the “Substitution Effective Date”), the Fidelity ® VIP Contrafund ® Portfolio (the “Replaced Fund”) with the ING Large Cap Growth Portfolio (the "Substitute Fund"). Prior to the Substitution Effective Date and for thirty days thereafter you may transfer amounts allocated to the Subaccount that invests in the Replaced Fund to any other Subaccount or to the Guaranteed Interest Account free of charge, and any such transfer will not count as a transfer when imposing any applicable restrictions or limits on transfers (other than restrictions related to frequent or disruptive transfers). On the Substitution Effective Date your investment in the Subaccount that invests in the Replaced Fund will automatically become an investment in the Subaccount that invests in the Substitute Fund with an equal total net asset value. Unless you provide us with alternative allocation instructions, after the Substitution Effective Date all allocations directed to the Subaccount that invested in the Replaced Fund will be automatically allocated to the Subaccount that invests in the Substitute Fund. You may give us alternative allocation instructions at any time by contacting the ING Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, 1-877-253-5050 or www. ingservicecenter.com. See the “YOUR RIGHT TO TRANSFER” section beginning on page 20 of your Contract prospectus for information about making allocation changes. You will not incur any fees or charges or any tax liability because of the substitution, and your Contract value immediately before the substitution will equal your Contract value immediately after the substitution. The overall expenses of the Substitute Fund are less than the overall expenses of the Replaced Fund. The fees and expenses of the Substitute Fund are more fully described in the Substitute Fund’s summary prospectus. The investment objective and policies of the Substitute Fund are similar to the investment objective and policies of the Replaced Fund. The investment objective of the Substitute Fund, along with information about the Substitute Fund's investment adviser/subadviser, is more fully described in the Substitute Fund’s summary prospectus. A summary prospectus for the Substitute Fund accompanies this supplement. Read this summary prospectus carefully before deciding what to do with amounts allocated to the Subaccount that invests in the Substitute Fund. After the substitution effective date, the Replaced Fund will no longer be available through the Contract and there will be no further disclosure regarding it in any future supplements to the Contract prospectus. X.119439-13 GW Page 1 of 5 May 2013 IMPORTANT INFORMATION ABOUT THE COMPANY Information about the Security Life of Denver Insurance Company found in your prospectus and Statement of Additional Information is deleted and replaced with the following: Prior to October 1, 2004, the policies were issued by Southland Life Insurance Company (“Southland Life”), an affiliate of Security Life of Denver Insurance Company (“Security Life,” the “Company,” “we” and “our”). Southland Life was a stock life insurance company organized in 1908 and incorporated under the laws of the State of Texas. On October 1, 2004, Southland Life merged with and into Security Life and Security Life assumed responsibility for Southland Life’s obligations under the policies. Security Life is a stock life insurance company organized in 1929 and incorporated under the laws of the State of Colorado. We are admitted to do business in the District of Columbia and all states except New York. Our headquarters is at 8055 East Tufts Avenue, Suite 650, Denver, Colorado 80237. Until May 7, 2013, we were a wholly owned indirect subsidiary of ING Groep N.V. (“ING”), a global financial institution active in the fields of insurance, banking and asset management. ING is headquartered in Amsterdam, The Netherlands. The obligations under the Contract are solely the responsibility of Security Life of Denver Insurance Company. Pursuant to an agreement with the European Commission (“EC”), ING has agreed to divest itself of ING U.S., Inc. and its subsidiaries, including the Company (collectively “ING U.S.”), which constitutes ING’s U.S.-based retirement, investment management and insurance operations. To effect this divestment, on May 7, 2013, ING completed an initial public offering (“IPO”) of the common stock of ING U.S. While ING is currently the majority shareholder of the common stock of ING U.S., pursuant to the agreement with the EC mentioned above ING is required to divest itself of at least 25 percent of ING U.S. by the end of 2013, more than 50 percent by the end of 2014 and 100 percent by the end of 2016. IMPORTANT INFORMATION ABOUT THE FUNDS AVAILABLE THROUGH THE CONTRACT The following chart lists the funds that are, effective May 1, 2013, available through the Subaccounts of Security Life Separate Account S-A1, along with each fund’s investment adviser/subadviser and investment objective. More detailed information about these funds can be found in the current prospectus and Statement of Additional Information for each fund. If you received a summary prospectus for any of the funds available through your Contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. There is no assurance that the stated investment objectives of any of the funds will be achieved. Shares of the funds will rise and fall in value and you could lose money by allocating Contract value to the subaccounts that invest in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation (“FDIC”) or any other government agency. Except as noted, all funds are diversified, as defined under the 1940 Act. Fund Name Investment Adviser/ Subadviser Investment Objective Fidelity ® VIP Contrafund ® Investment Adviser : Seeks long-term capital Portfolio (Initial Class) Fidelity Management & Research appreciation. Company (“FMR”) Subadvisers : FMR Co., Inc. (“FMRC”) and other investment advisers X.119439-13 GW Page 2 of 5 May 2013 Fund Name Investment Adviser/ Subadviser Investment Objective Fidelity ® VIP Equity-Income Investment Adviser : Seeks reasonable income. Also Portfolio (Initial Class) FMR considers the potential for capital Subadvisers : appreciation. Seeks to achieve a FMRC and other investment yield which exceeds the composite advisers yield on the securities comprising the S&P 500 ® Index. ING JPMorgan Small Cap Core Investment Adviser : Seeks capital growth over the long Equity Portfolio (Class I) Directed Services LLC term. Subadviser : J.P. Morgan Investment Management Inc. ING Large Cap Growth Portfolio Investment Adviser : Seeks long-term capital growth. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. LLC ING Liquid Assets Portfolio Investment Adviser : Seeks high level of current income (Class I) Directed Services LLC consistent with the preservation of Subadviser : capital and liquidity. ING Investment Management Co. LLC ING MFS Utilities Portfolio Investment Adviser : Seeks total return. (Class S) Directed Services LLC Subadviser : Massachusetts Financial Services Company ING Multi-Manager Large Cap Investment Adviser : Seeks reasonable income and capital Core Portfolio (Class S) 1 Directed Services LLC growth. Subadvisers : Columbia Management Investment Advisers, LLC and The London Company of Virginia d/b/a The London Company ING T. Rowe Price International Investment Adviser : Seeks long-term growth of capital. Stock Portfolio (Class I) Directed Services LLC Subadviser : T. Rowe Price Associates, Inc. ING U.S. Stock Index Portfolio Investment Adviser : Seeks total return. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. LLC ING Invesco Equity and Income Investment Adviser : Seeks total return, consisting of Portfolio (Class I) 2 Directed Services LLC long-term capital appreciation and Subadviser : current income. Invesco Advisers, Inc. ING Oppenheimer Global Investment Adviser : Seeks capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : OppenheimerFunds, Inc. ING Pioneer High Yield Portfolio Investment Adviser : Seeks to maximize total return (Class I) Directed Services LLC through income and capital Subadviser : appreciation. Pioneer Investment Management, Inc. X.119439-13 GW Page 3 of 5 May 2013 Fund Name Investment Adviser/ Subadviser Investment Objective ING T. Rowe Price Diversified Investment Adviser : Seeks long-term capital Mid Cap Growth Portfolio Directed Services LLC appreciation. (Class I) Subadviser : T. Rowe Price Associates, Inc. ING Balanced Portfolio (Class I) Investment Adviser : Seeks total return consisting of ING Investments, LLC capital appreciation (both realized Subadviser : and unrealized) and current income; ING Investment Management Co. the secondary investment objective LLC is long-term capital appreciation. ING Intermediate Bond Portfolio Investment Adviser : Seeks to maximize total return (Class I) ING Investments, LLC consistent with reasonable risk. The Subadviser : portfolio seeks its objective through ING Investment Management Co. investments in a diversified LLC portfolio consisting primarily of debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING International Index Portfolio Investment Adviser : Seeks investment results (before (Class S) ING Investments, LLC fees and expenses) that correspond Subadviser : to the total return (which includes ING Investment Management Co. capital appreciation and income) of LLC a widely accepted international index. ING Russell TM Large Cap Growth Investment Adviser : Seeks investment results (before Index Portfolio (Class I) ING Investments, LLC fees and expenses) that correspond Subadviser : to the total return (which includes ING Investment Management Co. capital appreciation and income) of LLC the Russell Top 200 ® Growth Index. 1 Prior to May 1, 2013, this fund was known as the ING Pioneer Fund Portfolio. 2 Prior to May 1, 2013, this fund was known as the ING Invesco Van Kampen Equity and Income Portfolio. IMPORTANT INFORMATION ABOUT FUNDS CLOSED TO NEW INVESTMENT The subaccounts that invest in the following funds have been closed to new investment: Investment Adviser/ Fund Name Subadviser Investment Objective Fidelity ® VIP Investment Grade Investment Adviser : Seeks as high a level of current Bond Portfolio (Initial Class) FMR income as is consistent with the Subadviser : preservation of capital. Fidelity Investments Money Management, Inc. and other investment advisers Invesco V.I. Core Equity Fund Investment Adviser : Seeks long-term growth of capital. (Series I) Invesco Advisers, Inc. X.119439-13
